DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 2, 2019, has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al., US 10455621 B2, hereinafter “Agiwal,” in view of Adjakple et al., US 10880868 B2, hereinafter “Adjakple.”
Consider claim 1. Agiwal discloses:
a user equipment (see fig. 6, column 5 lines 18-19: In accordance with an aspect of the present disclosure, a user equipment (UE) for receiving system information (SI) in a wireless communication system is provided), comprising: 
a receiver (column 5 lines 18-19: In accordance with an aspect of the present disclosure, a user equipment (UE) for receiving –hence a receiver- system information (SI) in a wireless communication system is provided), which in operation, receives a minimum-system-information message from a first radio base (see column 4 lines 37-40: Accordingly, an aspect of the present disclosure is to provide a method for receiving system information (SI) by a UE in a wireless communication system. The method includes receiving, from a base station (BS), first type SI associated with SI which is essential for communication with the BS; see column 6 lines 62-66: Referring to FIG. 1, in an embodiment of the present disclosure the user equipment (UE) can acquire the system information as shown in FIG. 1. System information (SI) is categorized into two categories: The first category (also referred as minimum SI or essential SI)) and one or more additional-system-information messages (see column 14 lines 29-30: In another scenario, UE needs common system information and also wants to request additional system information), the minimum- system-information message including system information for accessing the first radio cell and including at least one system information index, each system information index being associated with one of the additional-system-information messages (see column 12 lines 17-23: In another embodiment, a cell may broadcast some of the SIs in the first category of system information. The remaining SIs in the first category of system information of a cell can be broadcasted or provided on demand by another cell. In the request, UE may include information (e.g., cell ID, frequency, cell index, etc.) about the cell for which it is requesting SI), and
(see column 27 lines 10-32: In an embodiment of the present disclosure within an SI area, different versions of associated SI can be used. Each of these versions is identified by an index or value tag. Let's say SI areas for SIB X are as shown in FIG. 16. Cell1, Cell 2 and Cell 3 use a configuration of SIBx. Cell 1, Cell 2 and Cell 3 broadcasts that for SIBx, SI area ID is 1 and index/value tag is P. If cell 1, cell2 and cell 3 wants to use a different configuration for SIBx, then they broadcast that for SIBx, SI area ID is 1 and index/value tag is Q. Within the same SI area if there is change in index or value tag, and UE does not have a valid SI configuration corresponding to the new index/valuetag of that SI area, UE reacquires the corresponding SI. The SI configuration identified by index/valuetag is valid in SI area in which it is obtained. It is not valid in another SI area. The scope of validity of index/valuetag is within the SI area. For example, the configuration of SIBx identified by index/value tag P in SI area ID 1 is not same as configuration of SIBx identified by index/value tag P in SI area ID2 or SI area ID 3. It is to be noted that in prior art the scope of valueTag is one cell. In this method of the present disclosure scope of valueTag is SI area i.e. multiple cells).
However, although Agiwal discloses a user equipment (UE) including a processor (see column 4 lines 60-62, column 31 lines 1-5), he is silent regarding
determining whether the user equipment had already acquired before the additional-system-information message being associated with the same value tag and the same area as indicated by the system information index received in the minimum-system-
	Adjakple, in related art, suggests determining whether the user equipment had already acquired before the additional-system-information message being associated with the same value tag and the same area as indicated by the system information index received in the minimum-system-information message (see column 33 lines 12-31: In step 1912, it is determined if cluster identity associated with the second cell the same as a cluster identity associated with the first cell. In one embodiment, before acquiring the System Information of the new serving cell following cell reselection, the UE 502 compares the cluster-Identity of the new serving cell with the cluster-Identity of the prior serving cell. If they are the same, then only the cell-specific SIBs need to be acquired from the new serving cell (in step 1914). The UE 502 checks the value of the sib-CommonInfo IE for a given SIB to determine if it is a common SIB or a cell-specific SIB), and if the determination is positive, the processing circuitry, when in operation, determines that system information included in the additional-system- information message acquired before is applicable to the first radio cell (see column 33 lines 31-36: The UE 502 then uses the System Information Acquisition procedure defined in section 5.2.3 of 3GPP TS 36.331 to acquire SI messages to which a cell-specific SIB is mapped. If the new serving cell belongs to a different cluster, then the UE 502 acquires all the required SIBs from new serving cell (in step 1916)).
(see column 14 lines 57-67).
Consider claim 2. Agiwal in view of Adjakple teaches claim 1; and Adjakple  further suggests wherein if the determination is negative, the processing circuitry, when in operation, determines that system information included in said the additional-system-information message acquired before is not applicable to the first radio cell, and determines to acquire the additional-system-information message for the first radio cell from the first radio base station (see column 33 lines 12-36).
Consider claim 8. Agiwal in view of Adjakple teaches claim 1; and Adjakple  further suggests wherein one or more of the additional-system-information messages can be broadcast by the first radio base station in the first radio cell, or can be acquired by the user equipment upon requesting same from the first radio base station (see column 53 lines 62-67 through column 54 lines 1-32).
Consider claim 11. Agiwal in view of Adjakple teaches claim 1; and Adjakple  further suggests wherein the system information message already acquired before was received by the receiver of the user equipment when the user equipment was located in a different radio cell or in the first radio cell (see column 33 lines 12-31).
Consider claim 13. Agiwal in view of Adjakple teaches claim 1; and Adjakple  further suggests wherein the user equipment is moving to a second radio cell under 
	Claim 14 claims a base station to operate conjunctively with the user equipment (UE) of claim 1; therefore, similar rejection rationale applies.
Consider claim 15. Agiwal in view of Adjakple teaches claim 14; and Adjakple  further suggests wherein the transmitter, when in operation, transmits one or more of the additional- system-information messages to the user equipment, optionally wherein the processing circuitry, when in operation, determines the value of the area pointer of the system information index to indicate an area in which the associated additional-system-information message is applicable (see column 53 lines 62-67 through column 54 lines 1-32).
Consider claim 17. Agiwal in view of Adjakple teaches claim 14; and Agiwal  further suggests wherein the processing circuitry, when in operation, generates a system information index to be associated with one additional-system-information message to include a value tag and an identification of a system information area (see column 4 lines 37-40; column 12 lines 17-23).
Consider claim 19. Agiwal in view of Adjakple teaches claim 14; and Adjakple  further suggests wherein the user equipment is moving to a second radio cell under control of a second radio base station, wherein the radio base station comprises a receiver, which in operation, receives from the second radio base station at least one .
Allowable Subject Matter
Claims 3-7, 9, 10, 12, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., system information signaling in communications networks.
US 10757635 B2		US 20200068477 A1	US 10505799 B2		US 10390331 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 25, 2021